F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             OCT 21 2004
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                        No. 04-2067
                                                            (D. N.M.)
 AMADO BARRERA-HERMOSILLO,                         (D.Ct. No. CR-00-1279 BB)

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, and PORFILIO and BRORBY, Senior
Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9(G). The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
        Appellant Amado Barrera-Hermosillo, a federal prisoner represented by

 counsel, plead guilty to one count of aggravated reentry of a deported alien, in

 violation of 8 U.S.C. §§ 1326(a)(1) and (2) and (b)(1). Mr. Barrera-Hermosillo

 committed this offense while serving a term of supervised release on a conviction

 for illegal reentry, for which he received a twenty-seven month sentence. For the

 more recent offense, the district court sentenced Mr. Barrera-Hermosillo to

 eighteen months imprisonment and three years supervised release, to run

 consecutively to his prior twenty-seven month sentence. Pursuant to an Anders

 brief filed by his counsel, Mr. Barrera-Hermosillo appeals the district court’s

 determination his instant sentence should run consecutively to his prior sentence.

 See Anders v. California, 386 U.S. 738, 744 (1967). Exercising our jurisdiction

 under 28 U.S.C. 1291 and 18 U.S.C. § 3742(e), we affirm Mr. Barrera-

 Hermosillo’s conviction and sentence.



      During sentencing, Mr. Barrera-Hermosillo’s counsel requested his sentence

for the more recent conviction for illegal reentry run concurrently with his prior

sentence for the same crime; in contrast, the government requested a consecutive

sentence. In determining Mr. Barrera-Hermosillo’s sentence for his instant

conviction should run consecutively to his prior sentence, the district court found

Mr. Barrera-Hermosillo violated his conditions of supervised release by illegally


                                          -2-
reentering the country. It also considered his criminal history, including numerous

counts of criminal trespass, theft, battery, illegal reentry, public drunkenness and

shoplifting, in concluding Mr. Barrera-Hermosillo “is the kind of defendant that the

Sentencing Commission had in mind when they, under their policy statements,

stated that the time for supervised release should be run consecutive instead of

concurrent.” Accordingly, the district court explicitly exercised its sentencing

authority under 18 U.S.C. § 3553 and followed the policy guidelines of the

Sentencing Commission in sentencing Mr. Barrera-Hermosillo to a consecutive

sentence.



      After Mr. Barrera-Hermosillo filed a timely notice of appeal, his counsel

filed an Anders appeal brief, alleging no meritorious appellate issues exist and

requesting an order permitting him to withdraw as Mr. Barrera-Hermosillo’s

counsel. See Anders, 386 U.S. at 744. Specifically, his counsel points out the

district court clearly has discretion, under both 18 U.S.C. § 3584(a) and Chapter 7

of the United States Sentencing Guidelines, to impose a consecutive sentence. His

counsel also relies on other cases to demonstrate the district court “has discretion to

impose either a consecutive or concurrent sentence for a supervised release

violation, and it does not err when it applies the policy statement” to that effect.

Finally, counsel notes Mr. Barrera-Hermosillo’s sentence is reasonable because it


                                           -3-
falls within the Sentencing Guidelines. Pursuant to Anders, this court gave Mr.

Barrera-Hermosillo an opportunity to raise points in response to the Anders brief,

to which he did not respond. Id.



      “A district court generally has broad discretion to impose a consecutive or

concurrent sentence.” See United States v. Hurlich, 293 F.3d 1223, 1230 (10th Cir.

2002); see also 18 U.S.C. 3584(a). We review a district court’s decision to impose

a consecutive sentence for an abuse of discretion. Hurlich at 1230. “In exercising

its discretion to impose a concurrent or consecutive sentence, the district court must

provide reasons for its decision” which are “relevant to the determination of an

appropriate sentence for the instant offense.” Id. (quotation marks and citation

omitted). In determining the appropriate sentence, the district court shall consider

the statutory factors embodied in 18 U.S.C. § 3553(a), which include, but are not

limited to, the nature and circumstances of the offense, the history and

characteristics of the defendant, reflection of the seriousness of the offense, and the

applicable sentencing guidelines and pertinent policy statements. See generally 18

U.S.C. § 3553(a)(1)-(7). The Sentencing Guidelines, with respect to a violation of

supervised release, specifically state that the district court “may order a term of

imprisonment to be served consecutively or concurrently,” but that ‘[i]t is the

policy of the Commission that the sanction imposed upon revocation is to be served


                                           -4-
consecutively to any other term of imprisonment imposed for any criminal conduct

that is the basis of the revocation.” USSG Ch. 3, Pt.B, intro. comment.



      In this case, the district court acted within its discretion in ordering Mr.

Barrera-Hermosillo’s federal sentences to run consecutively. It also explicitly

provided its reasoning, which included consideration of his extensive criminal

history, which included repeated violations for reentry into this country, the

violation of his supervised release, the Sentencing Guidelines and the relevant

policy statements. Under the circumstances presented, the reasons cited are clearly

relevant to the determination to impose a consecutive sentence and therefore, the

district court did not abuse its discretion in sentencing Mr. Barrera-Hermosillo to

such a sentence.



      After a careful review of the record on appeal, we grant counsel’s motion to

withdraw and AFFIRM Mr. Barrera-Hermosillo’s conviction and sentence.



                                        Entered by the Court:

                                        WADE BRORBY
                                        United States Circuit Judge




                                          -5-